FILED
                           NOT FOR PUBLICATION                                MAR 12 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


NOE SOLIS GARCIA,                                No. 13-15325

              Plaintiff - Appellant,             D.C. No. 3:11-cv-02047-LB

  And
                                                 MEMORANDUM*
ERNESTO SANTANA,

              Plaintiff,

  v.

MARIO BANA, DBA Ideal RV & Trailer
Supply; NANCY BANA, DBA Ideal RV
& Trailer Supply,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Laurel D. Beeler, Magistrate Judge, Presiding

                            Submitted March 9, 2015**
                             San Francisco California


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: McKEOWN, MURGUIA, and FRIEDLAND, Circuit Judges.

      Noe Solis Garcia and Ernesto Santana filed a wage and hour action against

Mario and Nancy Bana d/b/a/ Ideal RV & Trailer Supply (“Ideal RV”), alleging a

number of claims under the Fair Labor Standards Act, 29 U.S.C. § 207 (“FLSA”),

and California law. The parties consented to proceed before the magistrate court

and following a one-day bench trial, the court entered judgment in favor of Ideal

RV.1 Garcia raised six causes of action in his complaint, but he appeals only the

trial court’s determination that Garcia failed to prove he worked overtime for

which Ideal RV did not pay him. We have jurisdiction under 28 U.S.C. § 1291,

and affirm.

1.    We reject Garcia’s argument that the trial court committed legal error under

Anderson v. Mt. Clemens Pottery, 328 U.S. 680 (1946). Garcia argues that because

he testified that he worked six days a week and was never compensated for his

overtime work, the trial court was required to credit this testimony and “analyze[]

whether the hours claimed by Plaintiff are reasonable in light of the evidence on

[sic] the records [sic].” Garcia misreads the law. Regardless of whether Ideal RV

kept accurate payroll records, to succeed in his overtime claims Garcia “‘has the



      1
       Before trial, plaintiffs’ counsel stipulated to dismiss with prejudice all of
Santana’s claims. Only Garcia’s claims proceeded to trial.

                                          2
burden of proving that he performed work for which he was not properly

compensated.’” Brock v. Seto, 790 F.2d 1446, 1447–48 (9th Cir. 1986) (quoting

Anderson, 328 U.S. at 686–87). After evaluating the testimony presented at

trial—and finding that Garcia provided less-than-credible testimony—the trial

court made the factual finding that Garcia’s Saturday work was not overtime work

because although “Garcia occasionally or often worked on Saturdays, . . . when he

did he had taken off a day during the week.” Based on this determination, the

court concluded that Garcia failed to meet his burden under Anderson. This was

not legal error.

2.     We likewise reject Garcia’s contention that the trial court erred because the

court “did not give Plaintiff’s testimony much weight” and “gave full credence” to

the testimony of other witnesses. The trial court was tasked with resolving any

conflicts in the evidence, see Jackson v. Virginia, 443 U.S. 307, 319 (1979) (noting

that it is the responsibility of the trial of fact “to resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from basic facts to

ultimate facts”), and thus, the court was free to disregard Garcia’s vague and

evasive testimony, see Brennan v. Elmer’s Disposal Serv., Inc., 510 F.2d 84, 88

(9th Cir. 1975) (“The credibility of witnesses is best determined by the judge at

trial.”). Garcia, therefore, fails to establish that the trial court’s findings were


                                             3
clearly erroneous. See Lentini v. California Ctr. for the Arts, Escondido, 370 F.3d

837, 843 (9th Cir. 2004) (“Following a bench trial, the judge’s findings of fact are

reviewed for clear error.”).2

      AFFIRMED.




      2
        In the reply brief, Garcia’s counsel questions the trial judge’s motive for
ruling in the defendants’ favor. Although these spurious speculations had no
bearing on our decision in this matter, we note that they are entirely inappropriate.
Indeed, the record makes clear that the trial court diligently weighed all of the
evidence presented by the parties before rendering judgment.

                                          4